DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1 and 9-15 are pending in the application.
Election/Restrictions
Applicant’s election without traverse of Compound 1-11, wherein, A and A1 are both nitrogen atoms

    PNG
    media_image1.png
    113
    549
    media_image1.png
    Greyscale

 in the reply filed on December 7, 2020 is acknowledged.
	No claims are withdrawn as all claim read on the elected compound. 
Claims 1 and 9-15 will presently be examined to the extent they read on the elected subject matter of record.
Priority
This Application is a National Stage Entry for PCT/JP2017/037090 filed October 12, 2017, which claims priority to Japanese Foreign Application No. 2016-201644 file October 13, 2016.
Information Disclosure Statement
Receipt of Information Disclosure Statements filed April 9, 2019 and August 15, 2019 is acknowledged.
Claim Objections
Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 13 has not been further treated on the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 9-12 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11, 9, and 11-13 of copending Application No. 16/473,184 (‘184). Although the claims at issue are not identical, they are not patentably distinct from each other because is drawn to a 1H-pyrrolo-condensed heterocyclic compound represented by the formula (1) , 

    PNG
    media_image2.png
    156
    355
    media_image2.png
    Greyscale
, wherein R1, R2, R3, R4, R5, R6, R7, A, A1, and m are defined in claims 1, 9, and 10 of the instant application. Copending Application No. ‘184 is directed to a 4H-pyrrolo-condensed heterocyclic compound by the formula (1) 
    PNG
    media_image3.png
    131
    312
    media_image3.png
    Greyscale
, wherein Q is Q-B 
    PNG
    media_image4.png
    159
    158
    media_image4.png
    Greyscale
, wherein R1, R2, R3, R4, R5, R6, R7, X and m are defined in claim 1 of the copending application. The alternatives of substituents R1 of copending Application ‘184 are equivalent to the alternatives of substituent R2 of the instant application. The alternatives of substituent N-R2 of copending application ‘184 are equivalent to the alternatives of substituent A of the instant application. The alternatives of substituent R3 of copending application ‘184 are equivalent to the alternatives of substituent R3 of the instant application. The alternatives of substituent X of copending application ‘184 are is equivalent to the alternatives of substituent A1 of the instant application. The alternatives of substituents R4, R5, R6 and R7 of substituent Q-B of 4, R5, R6 and R7 of the instant application. Each application is directed to a method of controlling agricultural or horticultural pests comprising applying an effective amount of the compound of claim 1 (claim 12, instant application; claims 9 and 11, copending application no. ‘184). Each application is directed to an animal ectoparasite control agent comprising the compound of claim 1 (claim 14, instant application; claim 12, copending application no. ‘184). Each application is directed to a method for controlling animal ectoparasites comprising contacting animal ectoparasites with an effective amount of the animal ectoparasite control agent (claim 15, instant application; claim 13, copending application ‘184). For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending application ‘184. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the .
Examiner’s Note
The Examiner searched for Applicant’s elected species of the compound 1-11, wherein, A and A1 are both nitrogen atoms

    PNG
    media_image1.png
    113
    549
    media_image1.png
    Greyscale

However, since no prior art was found for the elected species, the search was expanded to the rest of the claimed species, and there was no prior art found reading the claimed genus of compounds.

	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616